HIRSCHBERG, J.
This appeal presents nothing for review. The action is brought to procure the cancellation of a deed made by the father (now deceased) of the plaintiff and of the defendant William Dunleavey on the ground that the grantor was of unsound mind at the time the deed was executed, and on the further ground that its execution was procured by fraud practiced and undue influence exerted by the defendants. The learned trial justice has found, on sufficient evidence, that the grantor was of sound mind and understanding at the time the deed was executed, acknowledged, and delivered; that the deed was not procured by the defendants by the exercise of fraud, deceit, artifice, or imposition, but that, on the. contrary, it was the free, unconstrained, and voluntary act of the grantor. The appellant took no exception upon the trial. The judgment is entered upon a decision which states separately the facts found and the conclusions of law, and no exception has been filed to the decision. The decision being abundantly supported by the evidence, the appeal from the judgment presents no questions for consideration. Lanier v. Hoadley, 42 App. Div. 6, 58 N. Y. Supp. 665; Clements v. Beale, 53 App. Div. 416, 417, 65 N. Y. Supp. 1093; Donellan v. Ketchum, 78 App. Div. 144, 79 N. Y. Supp. 484; Piltz v. Yonkers Railroad Co., 83 App. Div. 29, 82 N. Y. Supp. 220. The judgment should be affirmed.
Judgment affirmed, with costs. All concur.